Citation Nr: 1712361	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-22 345	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee with degenerative changes.

2.  Entitlement to a rating in excess of 20 percent for a back disability, characterized as degenerative disc disease, L3-4, with mild radiculopathy of the left lower extremity prior to March 16, 2016, and as degenerative disc disease thereafter. 

3.  Propriety of the separately assigned rating for radiculopathy of the right lower extremity with involvement of posterior tibial, external popliteal, musculocutaneous, anterior tibial, internal popliteal, and sciatic nerves, evaluated as 20 percent disabling prior to January 1, 2016, and 30 percent disabling thereafter.

4.  Propriety of the separately assigned rating for radiculopathy of the left lower extremity with involvement of the posterior tibial, external popliteal, musculocutaneous, anterior tibial, internal popliteal, and sciatic nerves, evaluated as 20 percent disabling as of March 16, 2016.  


5.  Propriety of the separately assigned rating for radiculopathy of the right lower extremity with femoral nerve involvement, evaluated as 10 percent disabling as of January 15, 2016. 

6.  Propriety of the separately assigned rating for radiculopathy of the left lower extremity with femoral nerve involvement, evaluated as 10 percent disabling as of March 16, 2016.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1998 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which confirmed and continued a 20 percent rating for degenerative disc disease, L3-4, with mild radiculopathy of the left lower, and a 10 percent rating for chondromalacia of the left knee with degenerative changes.  

In a July 2014 rating decision, the Agency of Original Jurisdiction (AOJ) awarded a separate rating for radiculopathy of the right lower extremity and assigned a 20 percent rating, effective July 21, 2009.  In April 2016, the AOJ increased the rating assigned for the right lower extremity radiculopathy with involvement of the posterior tibial, external popliteal, musculocutaneous, anterior tibial, internal popliteal, and sciatic nerves, from 20 percent to 30 percent, effective January 15, 2016.  The AOJ also awarded a separate 10 percent rating for radiculopathy of the right lower extremity with femoral nerve involvement, effective January 15, 2016.  In a September 2016 rating decision, the AOJ recharacterized the Veteran's back disability as degenerative disc disease and continued the 20 percent rating.  However, the AOJ awarded a separate 20 percent rating for left lower extremity radiculopathy with involvement of the posterior tibial, external popliteal, musculocutaneous, anterior tibial, internal popliteal, and sciatic nerves, effective March 16, 2016.  A separate 10 percent rating was also awarded for left lower extremity radiculopathy with femoral nerve involvement, effective March 16, 2016.  

Under the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  Thus, although the AOJ characterized the issues involving radiculopathy of the bilateral lower extremities as claims for "service connection" in the July 2014 and September 2016 rating decisions, under the provisions of 38 C.F.R. § 4.71a, these are separately rated neurological manifestations of the already Veteran's service-connected back disability.  Therefore, notwithstanding the wording used by the AMC in the July 2014 and September 2016 rating decisions granting "service connection" for radiculopathy, the evaluation of separate ratings for neurological manifestations for the bilateral lower extremities is part and parcel of the underlying claim for an increased rating for the back disability and will be considered throughout the entire appeal period.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran filed a separate TDIU claim alleging that his lower back and left leg disabilities prevented him from work.  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The case was remanded in January 2014 and August 2016 for additional development.  However, for the reasons discussed below, the Board again finds that further development is necessary with respect to the Veteran's appeal.  Therefore, it is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Court recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran's back and left knee disabilities were examined in September 2009, March 2016, and November 2016 VA examinations; however, it does not appear that Correia-complaint testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

With respect to the ratings for the bilateral lower extremity radiculopathy associated with the lumbar spine disability on appeal, the disability benefits questionnaire (DBQ) utilized by VA examiners for examinations of the spine includes the collection of information related to associated neurological impairment.  The Board finds that remand of the matter of whether increased ratings for radiculopathy of the bilateral lower extremities are warranted because the evidentiary development related to the low back will likely also pertain to the radiculopathy.  

Furthermore, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claims remanded herein.  As such, consideration of the Veteran's TDIU claim must be deferred pending the outcome of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his back disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the current nature and severity of all manifestations of the Veteran's back disability.  The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine disability conducted in September 2009, March 2016, and November 2016.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner is requested to indicate whether intervertebral disc syndrome is present.  If IVDS is present, the examiner should the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also assess the nature and severity of any objective neurologic impairment, to include left and right lower extremity radiculopathy.

The examiner should comment upon the functional impairment resulting from the Veteran's lumbar spine disability.  

All opinions expressed should be accompanied by supporting rationale.

3.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his left knee disability. The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner should identify the current nature and severity of all manifestations of the Veteran's left knee disability.  The examiner should record the range of motion of the left knee observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left knee disability conducted in September 2009, March 2016, and November 2016.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner should also comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) the Veteran's left knee disability results in recurrent subluxation or lateral instability.  The examiner should also indicate whether there is dislocated or removed semilunar cartilage and, if so, the nature of the symptoms associated with such meniscus impairment.

The examiner also should comment upon the functional impairment resulting from the Veteran's left knee disability.  

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


